DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claims 1-4, 8-9, 11, 17, and 19; and cancellation of claims 5, 12-13, and 20; and addition of claims 24-29 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8-9, 25, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 8 and 9 recite that the first primer layer is different (claim 8) or the same (claim 9) in composition and/or thickness as the second primer layer. After reviewing the specification, support for these limitations as claimed was not found. While the specification teaches each of the first and second primer layer comprising polyethyleneimine (see paragraphs 0022 and 0024) there does not appear to be support for both primer layers being another composition i.e., the specification does not support the primer layers being the same composition of anything but polyethyleneimine and the specification does not support the compositions being different. Moreover, the present disclosure is wholly silent as to thicknesses of the primer layers and thus does not support the limitations of the thicknesses of each primer layer being the same or different.
	Claim 25 recites the barrier layer consisting of (i) and (ii), where (ii) is the composition blended with a primer. After reviewing the specification, support for the 
	Claim 28 recites the first and second primer layer having a same or different composition as discussed above, while the specification teaches each of the first and second primer layer comprising polyethyleneimine (see paragraphs 0022 and 0024) there does not appear to be support for both primer layers being another composition i.e., the specification does not support the primer layers being the same composition of anything but polyethyleneimine and the specification does not support the compositions being different.
	Claim 29 is rejected as being dependent upon unsupported claim 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-9, 11, 14-19, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the barrier layer is co-extruded with the core layer, and.” It is unclear if there is supposed to be more limitations recited after the “and” or if the 
	For sake of further examination, the claims will be examined as ending with the clause “wherein the barrier layer is co-extruded with the core layer.”
	Claims 2-4, 7-9, 11, 14-19, 24, and 26-27 are rejected as being dependent upon indefinite claim 1.
	Claims 8 and 9 recite further limitations for the first and second primer layers. However claim 1 from which claims 8 and 9 recites that the first and second primer layers are optional, and thus not required in the claimed structure. It is unclear if applicant intends to positively require both the first and second primer layers, or if the limitations only limit the first and second primer layers if they are present.
	For sake of further examination, claims 8 and 9 will be examined as requiring both the first and second primer layer.
	Claim 25 recites the barrier layer consisting of (i) and (ii) where (ii) is the composition blended with primer. “Blended” suggests that the barrier layer includes a composition (e.g., EVOH, PVA, PA, or a combination) blended or mixed with primer, however, the specification teaches the primer as a layer (see paragraph 0024). It is unclear what the structure of the primer applicant intends to claim, is the primer blended with the composition or a single layer on top of the EVOH coating?
	For sake of further examination, composition (i) blended with primer (ii) will be viewed as either including a layer of primer on the compositions (i) or mixed in the compositions (i).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11, 14-15, 17-18, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (4,561,920) in view of Ohba et al. (US 6,605,344) with evidentiary reference EUROPLAS (Slip and antiblock additives for extrusion industry, europlas.com.vn, Oct. 2018).
	Regarding claim 1, Foster discloses a biaxially oriented film formed by co-extruding at least one polyolefin including polypropylene (instant core layer) and an ethylene vinyl alcohol (EVOH) copolymer (instant barrier layer) (column 1, line 65 through column 2, line 5). The core, as it is a layer, necessarily having a first surface and a second surface. As a second material is not disclosed in the EVOH layer, the barrier layer consists of the polymer as claimed. Foster further does not disclose additives of the claimed group, however, as these are claimed as being optional they are not required by the claim and therefore the barrier layer composition as claimed is met by the EVOH layer of Foster.
	Foster does not disclose the film further includes a first acrylic polymer layer on the second surface of the core layer and a second acrylic polymer layer on the barrier layer, with optional inclusion of a first primer layer between the first acrylic polymer and 
	Regarding the acrylic polymer layers, Ohba, in the analogous field of barrier films, teaches a multilayer film including 	a plastic film layer formed on either or both surfaces of the substrate including ethylene/acrylic acid copolymer, ethylene/acrylic acid salt copolymer or ethylene/ethyl acrylate copolymer (instant first acrylic polymer layer) (column 10, lines 50-55) and a metallic-compound-containing layer which contains a resin selected from acrylic resin (column 7, line 65 through column 8, line 5) and a metallic compound (agent) and which is applied over the polymer layer (column 2, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second surface of the core layer of Foster to include a plastic film layer formed of acrylic polymer, as taught by Ohba, to achieve a heat-sealing property to the final film (column 10, lines 43-46). A person of ordinary still would have further found it obvious have coated the barrier layer of Foster, with the metallic-compound-containing layer which contains acrylic resin (second acrylic polymer layer), to enhance the gas barrier properties of the film (column 8, lines 50-55).
	Foster and Ohba do not disclose first or second primer layers, however, as these are optional layers, they are not required by the claim and therefore, the multilayer film of Foster in view of Ohba meets all the required limitations as claimed.
	Please note, the recitation of “co-extruded” is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited 
	Regarding claim 2, Foster discloses the core layer consisting of polypropylene (column 3, lines 15-20).
	Regarding claim 7, Foster does not disclose a suitable thickness for the barrier layer.
	Ohba teaches the polymer barrier layer having a thickness of preferably 0.1 to 50 µm, overlapping the claimed thickness between 0.2 to 10 µm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the barrier layer of Foster to have a thickness of 0.1 to 50 µm, as taught by Ohba, in accordance with the purpose of use of a final product (column 6, lines 60-65).
	Regarding claim 11, Foster does not disclose the film including polyvinylidene chloride (entire disclosure).
Regarding claim 14, Foster discloses the film for food packaging (column 8, line 45 through column 9, line 5) however does not expressly teach the film being a sealable packaging.
Ohba discloses the film being heat sealable (column 10, lines 43-47).
It would have been obvious for the film of Foster to be formed into a heat sealable film as taught by Ohba, to form a film suitable for a packaging material for food (column 10, lines 62-67).
Regarding claim 15, given modified Foster discloses the same multilayer film as claimed the property of a puckering defect equal to or less than a weighted average of 10 at 35oC would be expected of the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 17, Ohba discloses the metallic compound in the metallic compound containing layer including magnesium carbonate and calcium carbonate 
	Regarding claim 18, applicant’s specification teaches that the acrylic top coating on the barrier layer may provide better surface characteristics including improving the hot-slip value (specification, paragraph 0038). Given modified Foster discloses the same acrylic top coating over the same polyvinyl-alcohol barrier layer as claimed, this property would be expected of the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 24, Foster discloses the barrier film consisting of EVOH (column 3, lines 15-20). Foster does not disclose an antiblock agent and/or crosslinker, however as these are optional they are not required by the claim. 
	Regarding claim 26, Foster discloses the core layer consisting of polypropylene (column 3, lines 15-20).
Regarding claim 27, Ohba discloses the metallic compound in the metallic compound containing layer including magnesium carbonate and calcium carbonate (column 7, lines 25-30), as evidenced by EUROPLAS, calcium carbonate and magnesium carbonate are antiblock additives (Limestone).
	
Claims 3-4, 8-9, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Ohba and further in view of Ibanez (US 2014/0127498).
	Regarding claim 3, Foster in view of Ohba disclose the limitations of claim 1 as discussed above. Modified Foster does not disclose the multilayer film further comprising at least one of the first and/or second primer layer.
	Ibanez, in the analogous field of multilayer barrier films (0007), discloses a primer coating provided between a metallized coating layer and polymeric layer (0008).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the film of modified Foster to include a first primer layer, between the core layer and metallic-compound-containing layer (acrylic layer), as taught by Ibanez, to provide enhanced adhesion as well as improved gas barrier properties over the use of the metallized coating alone (0008).
	Regarding claim 4, Ibanez discloses the primer layer comprising polyethyleneimine (0009).
Regarding claims 8 and 9, Ibanez teaches applying the primer coating to a thickness (0014) and that the primer coating provides good adhesion to as well as improved gas barrier properties to the substrate (0017). Ibanez further teaches applying 
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the primer layer thickness of the first and second primer layer to be either the same or different, as desired, to create a gas barrier film with thicknesses required for a given end use.
	Regarding claim 25, Foster discloses a biaxially oriented film formed by co-extruding at least one polyolefin including polypropylene (instant core layer) and an ethylene vinyl alcohol (EVOH) copolymer (instant barrier layer) (column 1, line 65 
	Foster does not disclose the EVOH film blended with primer or the multilayer film further including a first acrylic polymer layer on the second surface of the core layer, save an optional inclusion of a primer layer between the first acrylic polymer and the second surface; and an acrylic polymer layer on the barrier layer
	Regarding the acrylic polymer layers, Ohba, in the analogous field of barrier films, teaches a multilayer film including 	a plastic film layer formed on either or both surfaces of the substrate including ethylene/acrylic acid copolymer, ethylene/acrylic acid salt copolymer or ethylene/ethyl acrylate copolymer (instant first acrylic polymer layer) (column 10, lines 50-55) and a metallic-compound-containing layer which contains a resin selected from acrylic resin (column 7, line 65 through column 8, line 5) and a metallic compound (agent) and which is applied over the polymer layer (column 2, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second surface of the core layer of Foster to include a plastic film layer formed of acrylic polymer, as taught by Ohba, to achieve a heat-sealing property to the final film (column 10, lines 43-46). A person of ordinary still would have further found it obvious have coated the barrier layer of Foster, with the 
	Regarding primer, Ibanez, in the analogous field of multilayer barrier films (0007), discloses a primer coating applied to one or both sides of the substrate layer (0028).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the film of modified Foster to include a primer coating layer (i.e., blended with the barrier layer), on the surface of the barrier layer, as taught by Ibanez, to provide enhanced adhesion as well as improved gas barrier properties of the film (0008).
	Please note, the recitation of “co-extruded” is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. 

	Regarding claims 28-29, Foster discloses a biaxially oriented film formed by co-extruding at least one polyolefin including polypropylene (instant core layer) and an ethylene vinyl alcohol (EVOH) copolymer (instant barrier layer) (column 1, line 65 through column 2, line 5). The core, as it is a layer, necessarily having a first surface and a second surface. As a second material is not disclosed in the EVOH layer, the barrier layer consists of the polymer as claimed. Foster further does not disclose additives of the claimed group, however, as these are claimed as being optional they are not required by the claim and therefore the barrier layer composition as claimed is met by the EVOH layer of Foster.
	Foster does not disclose the film further includes a first primer layer between a first acrylic polymer layer on the first surface of the core layer and a second primer between a second acrylic polymer layer and the second surface of the core layer, wherein the first and second primer layers have a same or different composition.
	Regarding the acrylic polymer layers, Ohba, in the analogous field of barrier films, teaches a multilayer film including 	a plastic film layer formed on either or both surfaces of the substrate including ethylene/acrylic acid copolymer, ethylene/acrylic acid salt copolymer or ethylene/ethyl acrylate copolymer (instant first acrylic polymer layer) (column 10, lines 50-55) and a metallic-compound-containing layer which contains a resin selected from acrylic resin (column 7, line 65 through column 8, line 5) and a metallic compound (agent) and which is applied over the polymer layer (column 2, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the first surface of the core layer of Foster to 
	Regarding the first and second primer, Ibanez, in the analogous field of multilayer barrier films (0007), discloses a primer coating applied to one or both sides of the substrate layer (0028).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the film of modified Foster to include first and second primer coating layers, on both surfaces of the core layer, as taught by Ibanez, to provide enhanced adhesion as well as improved gas barrier properties of the film (0008).
	Please note, the recitation of “co-extruded” in claim 29 is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of  Ohba as applied to claim 1 above, and further in view of Topolski et al. (US 6,004,660).
	Regarding claim 16, modified Foster discloses the limitations of claim 2 as discussed above. While Ohba discloses coating the metallic-compound-containing layer onto the barrier layer (column 7, lines 30-35) as discussed above, Ohba does not disclose the metallic-compound-containing layer being coated more than once.
	Topolski, in the analogous field of multilayer barrier films (column 1, lines 5-10, title) discloses having two inorganic layers formed on the barrier layer (column 2, lines 45-60).
	A person of ordinary skill in the at before the effective filing date of the claimed invention would have found it obvious for the metallic-compound-containing coating layer of modified Foster to be applied twice, as taught by Topolski, to improve the oxygen barrier properties of the film (column 3, lines 20-30).
	Please note, claim 16 includes product by process language regarding “is coated”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Ohba as applied to claim 1 above and further in view of Sandford (US 6,045,882).
	Regarding claim 18, modified Foster discloses the limitations of claim 1 as discussed above, while modified Foster discloses the same acrylic top coating over the same polyvinyl-alcohol barrier layer as claimed, and the property of hot slip is expected of the prior art product, the hot slip value is not expressly disclosed.
	Sandford, in the analogous field of packaging films (column 1, lines 5-10), discloses that hot slip is the ability of a hot film to slide against itself after packaging (column 2, lines 65-67) and that good hot slip allows for easy insertion of one package adjacent to another (column 7, lines 40-45). In particular, Sandford teaches in the examples that the hot slip characteristics of example 1 (coefficient of friction values ranging from 0.27-0.38) was suitable but hot slip was greatly improved in the 
Thus as Sandford teaches hot slip being improved at coefficient of friction values of less than 0.18 and lower, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the hot slip value of the film of modified Foster to have a hot slip value of less than 0.18 to allow for easy insertion of one package adjacent to another.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of  Ohba as applied to claim 1 above, and further in view of Touhsaent et al. (US 5,827,615).
	Regarding claim 19, modified Foster discloses the limitations of claim 1 as discussed above. Ohba does not disclose the metallic compound layer or plastic film layer including a least one of wax, talc, and/or silica.	
	Touhsaent, in the analogous field of multilayer packaging films (column 1, lines 5-10), discloses addition of wax (column 6, lines 60-65) and talc (column 7, lines 20-25) to a coating layer.
	A person of ordinary skill in the art would have found it obvious for the metallic compound layer of modified Foster to include wax or talc as not only do wax additives act as anti-blocking agents they also function to improve the “cold-slip” properties of the coated films (column 7, lines 5-10) and talc serves as a lubricating additive (column 8, lines 5-10).	

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of  Ohba as applied to claim 1 above, and further in view of Illsley et al. (US 2010/0323189).
	Regarding claim 25, Foster discloses a biaxially oriented film formed by co-extruding at least one polyolefin including polypropylene (instant core layer) and an ethylene vinyl alcohol (EVOH) copolymer (instant barrier layer) (column 1, line 65 through column 2, line 5). The core, as it is a layer, necessarily having a first surface and a second surface. As a second material is not disclosed in the EVOH layer, the barrier layer consists of the polymer as claimed. Foster further does not disclose additives of the claimed group, however, as these are claimed as being optional they are not required by the claim and therefore the barrier layer composition as claimed is met by the EVOH layer of Foster.
	Foster does not disclose the EVOH film blended with primer or the multilayer film further including a first acrylic polymer layer on the second surface of the core layer, save an optional inclusion of a primer layer between the first acrylic polymer and the second surface; and an acrylic polymer layer on the barrier layer
	Regarding the acrylic polymer layers, Ohba, in the analogous field of barrier films, teaches a multilayer film including 	a plastic film layer formed on either or both surfaces of the substrate including ethylene/acrylic acid copolymer, ethylene/acrylic acid salt copolymer or ethylene/ethyl acrylate copolymer (instant first acrylic polymer layer) (column 10, lines 50-55) and a metallic-compound-containing layer which contains a resin selected from acrylic resin (column 7, line 65 through column 8, line 5) and a 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second surface of the core layer of Foster to include a plastic film layer formed of acrylic polymer, as taught by Ohba, to achieve a heat-sealing property to the final film (column 10, lines 43-46). A person of ordinary still would have further found it obvious have coated the barrier layer of Foster, with the metallic-compound-containing layer which contains acrylic resin (second acrylic polymer layer), to enhance the gas barrier properties of the film (column 8, lines 50-55).
	Regarding primer, Illsley, in the analogous field of gas barrier films, discloses a gas barrier coating composition comprising PVA or EVOH and poly(ethyleneimine) ((exemplary primer, specification 0024) (0011).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the EVOH composition of Foster to include poly(ethyleneimine) as taught by Illsley, to overcome disadvantages with the two-part coating method (0010).
	Please note, the recitation of “co-extruded” is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 

Response to Arguments
Applicants arguments filed 03/10/2021 have been entered. Accordingly, the 35 U.S.C. 112(a) rejections and claim objections have been withdrawn. However, due to the amendments new 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been made.

Applicant’s arguments over the prior art have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781